NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                DANIEL A. GROVER,
                     Petitioner

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                      2018-2102
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0831-13-2586-M-1.
                ______________________

                Decided: April 24, 2019
                ______________________

   NORMAN JACKMAN, Jackman & Roth, LLP, Lincoln,
NH, argued for petitioner.

    ANTHONY F. SCHIAVETTI, Commercial Litigation
Branch, Civil Division, United States Department of Jus-
tice, Washington, DC, argued for respondent. Also repre-
sented by JOSEPH H. HUNT, REGINALD THOMAS BLADES, JR.,
ROBERT EDWARD KIRSCHMAN, JR.
                ______________________

  Before TARANTO, SCHALL, and CHEN, Circuit Judges.
2                                              GROVER v. OPM




SCHALL, Circuit Judge.
                         DECISION
    Daniel A. Grover is a former customs officer with the
Department of Homeland Security, Customs and Border
Protection. He petitions for review of the initial decision of
the Chief Administrative Judge (“AJ”) of the Merit Systems
Protection Board (“MSPB” or “Board”) in Grover v. Office of
Personnel Management, No. CH-0831-13-2586-M-1, 2018
WL 2018309 (M.S.P.B. Apr. 26, 2018) (“Grover II”). J.A. 1.
The AJ’s initial decision became the final decision of the
Board on May 31, 2018. In its final decision, the Board de-
termined that Mr. Grover had failed to establish that the
calculation of his retirement annuity by the Office of Per-
sonnel Management (“OPM”) was erroneous. Grover II fol-
lowed our decision vacating a prior decision of the Board
and remanding the case to the Board for further proceed-
ings. See Grover v. Office of Pers. Mgmt., 828 F.3d 1378
(Fed. Cir. 2016) (“Grover I”). We affirm.
                       DISCUSSION
                              I.
    Pursuant to 5 U.S.C. § 8339(a), a retired federal em-
ployee, such as Mr. Grover, is entitled to an annuity based
upon his length of service and his “average pay.” The stat-
ute defines “average pay” as “the largest annual rate re-
sulting from averaging an employee’s . . . rates of basic pay
in effect over any 3 consecutive years of creditable service.”
5 U.S.C. § 8331(4). The resulting figure is commonly re-
ferred to as the “high-three average.” Grover I, 828 F.3d at
1380. At issue in this case is the calculation of the “basic
pay” that, in turn, was used to calculate Mr. Grover’s “av-
erage pay.” As Grover I explains, 5 U.S.C. § 8331(3)(G) re-
quires the inclusion in “basic pay” of certain authorized
“compensation for overtime inspectional services” (over-
time pay), “not to exceed 50 percent of any statutory maxi-
mum in overtime pay for customs officers which is in effect
GROVER v. OPM                                             3



for the year involved.” Id. At the time of his employment,
Mr. Grover was covered by the Customs Officer Pay Reform
Act of 1993 (“COPRA”). COPRA was enacted as part of the
Omnibus Budget Reconciliation Act of 1993, Pub. L. No.
103-66, §§ 13811–13812, 107 Stat. 312, 668–71, which pro-
vided for overtime pay for customs officers like Mr. Grover
up to a specified cap. See 19 U.S.C. § 267. For the years in
question, the cap was $35,000. Thus, if he actually received
it, Mr. Grover was entitled to have up to $17,500 in over-
time pay included in the calculation of the basic pay for
each of the years used in the calculation of his high-three
average pay.
    The issue in Grover I was whether, during the three-
year period from August of 2005 to August of 2008, Mr.
Grover received $17,500 in overtime pay in one or more of
the years at issue. Mr. Grover argued that he did. In cal-
culating his high-three average, however, OPM did not in-
clude “anything close to that amount of overtime pay.”
Grover I, 828 F.3d at 1381. As a result, OPM calculated a
high-three average significantly lower than what the high-
three average would have been if $17,500 in overtime pay
had been included in each of the three years at issue. Id.
In vacating the decision of the Board that had affirmed
OPM’s high-three calculation, Grover I held that further
factual inquiry was required because the information on
Mr. Grover’s Individual Retirement Record was unclear
and contained potentially internally contradictory infor-
mation on the amount of creditable overtime pay that Mr.
Grover received during the years in question. Id. at 1383–
84. “[I]t is reasonable to expect,” we observed, “that pay
stubs could be retrieved that would objectively resolve the
factual issue.” Id. at 1383. We therefore remanded the
case to the Board for further proceedings.
    On remand, the AJ recognized that the only issue be-
fore her was the actual amount of overtime pay received by
Mr. Grover during the 2005–2008 period. Grover II, J.A. 5.
The AJ found that pay statements—considered pay stubs
4                                             GROVER v. OPM




by the AJ—provided by OPM established that Mr. Grover
received $5,359.44 in overtime pay in 2005; $9,101.96 in
overtime pay in 2006; $3,799.96 in overtime pay in 2007;
and $3,712.51 in overtime pay in 2008. Id. at 7. The AJ
stated that “despite the Appellant’s long-standing claims,
he did not reach the $17,500 statutory cap in any of the
years at issue, thereby explaining why OPM did not in-
clude the full amount in its determination of the Appel-
lant’s high-three average salary.” Id. Accordingly, the AJ
affirmed OPM’s decision relating to Mr. Grover’s retire-
ment annuity. This appeal followed. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(9).
                             II.
    Our scope of review in an appeal from a decision of the
Board is limited. Specifically, we must affirm the Board’s
decision unless we find it to be arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
law; obtained without procedures required by law, rule, or
regulation having been followed; or unsupported by sub-
stantial evidence. 5 U.S.C. § 7703(c); Miller v. Fed. Deposit
Ins. Corp., 818 F.3d 1361, 1365 (Fed. Cir. 2016).
                            III.
    In calculating Mr. Grover’s average pay for purposes of
determining his retirement annuity, OPM included over-
time pay in his basic pay, but it did not include premium
pay differential (work on holidays, on Sundays, and at
night) (“premium pay”) or relocation allowances. Grover II,
J.A. 7–8. The AJ concluded that those exclusions were con-
sistent with governing regulations. Id. at 8; see 19 C.F.R.
§ 24.16(b)(14) (explicitly excluding premium pay differen-
tial from retirement benefits calculations); 5 C.F.R.
§ 575.209(d) (stating that a relocation incentive is not part
of an employee’s rate of basic pay for any purpose). Accord-
ingly, the AJ affirmed OPM’s decision relating to Mr.
Grover’s retirement annuity.
GROVER v. OPM                                               5



    On appeal, Mr. Grover does not challenge the AJ’s de-
termination as to the amount of overtime pay he received
during the 2005–2008 period. Neither does he challenge
OPM’s calculation of his retirement annuity based upon
that amount of overtime pay. Instead, he argues that the
AJ erred in affirming OPM’s exclusion of premium pay and
relocation allowances from basic pay in the calculation of
his annuity. In making this argument, he contends that
the two regulations upon which OPM relied, 19 C.F.R.
§ 24.16(b)(14) and 5 C.F.R. § 575.209(d), are unlawful be-
cause they were adopted by OPM contrary to statutory au-
thority. Pet’r’s Br. 11–14. We do not agree.
    Under 5 U.S.C. § 8331(3)(C), premium pay is included
in basic pay if it is paid under 5 U.S.C. § 5545(c)(1). Pre-
mium pay under § 5545(c)(1) is paid to an employee re-
quired to remain at a work station “during longer than
ordinary periods of duty, a substantial part of which con-
sists of remaining in a standby status rather than perform-
ing work.” Mr. Grover does not argue that the premium
pay that he received was of this nature. Pet’r’s Br. 11–12.
What he does argue is that he was entitled to have pre-
mium pay included in his basic pay under 5 U.S.C.
§ 8331(3)(D). Section 8331(3)(D) provides that basic pay
includes, “with respect to a law enforcement officer, pre-
mium pay under [5 U.S.C. § 5545(c)(2)].” The problem with
this argument is that nothing in the record supports the
proposition that Mr. Grover was a “law enforcement of-
ficer.” See 5 U.S.C. § 8331(20), (31). Rather, the premium
pay that Mr. Grover received was that paid to customs of-
ficers under COPRA. Significantly, the statute that pro-
vides for overtime and premium pay for customs officers
states that “[p]remium pay provided for under this subsec-
tion may not be treated as overtime pay or compensation
for any purpose.” 19 U.S.C. § 267(b)(4) (emphasis added).
The regulation upon which OPM relied in this matter, 19
C.F.R. § 24.16(b)(14), is consistent with the statute. See id.
6                                             GROVER v. OPM




(“Premium pay is not includable for Federal retirement
benefit purposes.”).
    As noted above, pursuant to 5 C.F.R. § 575.209(d),
OPM also excluded relocation allowances from basic pay
when it calculated Mr. Grover’s average pay. The statute
upon which Mr. Grover relies on this point, 5 U.S.C. § 5724,
provides authority for the payment of relocation expenses.
It does not, however, provide for the inclusion of such al-
lowances in basic pay for purposes of calculating an em-
ployee’s retirement annuity. Under these circumstances,
we see no inconsistency between the regulation and the
statute.
    Finally, we have considered Mr. Grover’s remaining ar-
guments, including the argument that OPM improperly re-
lied on 5 C.F.R. § 844.102 when it calculated his retirement
annuity. We find them to be without merit.
                      CONCLUSION
   For the foregoing reasons, the decision of the Board in
Grover II is affirmed.
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.